DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1 and the device of claim 2.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ise (US 2004/0036077)  teaches an OLED containing a fluorinated triazine material represented by I-2 (page 4):


    PNG
    media_image1.png
    444
    548
    media_image1.png
    Greyscale

I-2 shows triazine and L1, L2, L3 as phenylene; along with R1 as a perfluorophenyl; but lacks R2 and R3 as non-fluorine containing cyclic groups as required by independent claims 1 and 13.



    PNG
    media_image2.png
    293
    261
    media_image2.png
    Greyscale

tris-(dFB)Tz shows triazine and L1, L2, L3 as phenylene; along with R1 as a 2,4-difluorophenyl; but lacks R2 and R3 as non-fluorine containing cyclic groups as required by independent claims 1 and 13.
Ise and Swansen fail to teach, suggest or offer guidance that would render it obvious to modify I-2 or tris-(dFB)Tz to arrive at the limitations of independent claims 1 and 13.
Claims 1-20 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786